Title: To Benjamin Franklin from Joseph Greenleaf, 9 January 1779
From: Greenleaf, Joseph
To: Franklin, Benjamin


Most hond. Sr
Boston Jany. 9th. 1779
Mr. Williams favours me with an opportunity of addressing a few lines to you upon a subject very interesting to me— I have an only son, by name Thomas, who is now a prisoner in Portsmouth gaol, & has been so for several months.
My request to you is, for your Influence to get him exchanged, if possible, & put into such public service as he is capable of; He has served his country in capacity of Capt. in a train of Artilery to good acceptance & I dare pronounce him capable of a higer station. Should he be released, and could return home in some public Vessel, so as to save him the expence of a passage (if he cannot be employ’d) it will be receiv’d as a favour.— Perhaps you may not recollect me, my son is a Nephew of the hon. Robt. T. Paine Esqr. with whome you are acquainted.— I need make no appology for troubling you with this epistle, because, I am well assured, that it always gives you pleasure to have an opportunity TO DO GOOD.
I am Sr. your most obd. huml. Servt.
Jos Greenleaf

P.S. I have wrote to Mr. Adams on the same subject.—

 
Addressed: To / The hon. Benja. Franklin Esqr: / Plenip. from America at the Court / of France / favd. by Mr. Williams
Notations: Greenleaf 9 Janr. 1779. /Jon Greenleaf Boston 9e. janvier 1779.
